McMurray, Presiding Judge.
Defendant Taylor appeals his convictions of child molestation, sexual battery, and aggravated sodomy. The sole enumeration of error •complains of the denial of defendant’s motion for new trial on the ground of ineffective assistance of counsel at trial. Held:
The only argument attempted in defendant’s brief to this court consists of a reiteration of the alleged deficiencies of trial counsel. The brief raised at most issues as to the sufficiency of the evidence presented at the hearing on defendant’s motion for new trial. At that hearing, the State presented evidence in regard to each alleged deficiency of trial counsel which was sufficient to authorize the trial court to determine that defendant’s allegations concerning trial counsel’s representation of defendant were without merit and that defendant had been afforded effective assistance of counsel. York v. State, 207 Ga. App. 494, 495-497 (2) (428 SE2d 113).

Judgment affirmed.


Pope, C. J., and Smith, J., concur.

*207Decided May 11, 1994.
Stephen H. Harris, for appellant.
Spencer Lawton, Jr., District Attorney, Gregory M. McConnell, Assistant District Attorney, for appellee.